Exhibit 10.1



REGISTRATION RIGHTS AGREEMENT



     This REGISTRATION RIGHTS AGREEMENT dated December 24, 2008 (the
“Agreement”) is entered into by and between CIT Group Inc., a Delaware
corporation (the “Company”), and The Bank of New York Mellon, as trustee (the
“Trustee”).

     The Company and Banc of America Securities LLC, Citigroup Global Markets
Inc., J.P. Morgan Securities Inc. and Morgan Stanley & Co. Incorporated (the
“Dealer Managers”) are parties to the Dealer Manager Agreement dated as of
November 17, 2008 (the “Dealer Manager Agreement”), relating to the Company’s
offer to exchange (the “Subordinated Notes Exchange”) up to $1,700,000,000
aggregate principal amount of the Company’s securities identified on Schedule A
thereto (the “Old Notes”), for up to $550,000,000 in cash and up to
$1,150,000,000 principal amount of the Company’s 12% Subordinated Notes due 2018
(the “New Securities”). As an inducement to the holders of the Old Notes to
participate in the Subordinated Notes Exchange, the Company has agreed to
provide to the Holders the registration rights set forth in this Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

     1.      Definitions. As used in this Agreement, the following terms shall
have the following meanings:

     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.

     “Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

     “Dealer Manager” shall have the meaning set forth in the preamble.

     “Dealer Manager Agreement” shall have the meaning set forth in the
preamble.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

     “Exchange Date” shall have the meaning set forth in Section 2(a)(ii)
hereof.

     “Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

     “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.

     “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all

--------------------------------------------------------------------------------

amendments and supplements to such registration statement, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

     “Exchange Securities” shall mean the subordinated notes issued by the
Company under the Indenture containing terms identical to the New Securities
(except that the Exchange Securities will not be subject to restrictions on
transfer or to any increase in annual interest rate for failure to comply with
this Agreement) and to be offered to Holders of New Securities in exchange for
New Securities pursuant to the Exchange Offer.

     “Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Exchange
Securities.

     “Holders” shall mean the holders of Old Notes that participated in the
Subordinated Notes Exchange and received the New Securities pursuant thereto,
for so long as they own any Registrable Securities, and each of their
successors, assigns and direct and indirect transferees who become owners of
Registrable Securities under the Indenture; provided that for purposes of
Section 4 and Section 5 of this Agreement, the term “Holders” shall include
Participating Broker-Dealers.

     “Indemnified Person” shall have the meaning set forth in Section 5(c)
hereof.

     “Indemnifying Person” shall have the meaning set forth in Section 5(c)
hereof.

     “Indenture” shall mean the Indenture relating to the New Securities dated
as of January 20, 2006, between the Company and The Bank of New York Mellon (as
successor to JPMorgan Chase Bank, N.A.), as trustee, as supplemented by the
First Supplemental Indenture, dated as of January 31, 2007 and the Second
Supplemental Indenture, dated as of December 24, 2008, as may be amended or
supplemented from time to time in accordance with the terms thereof.

     “Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

     “Issuer Information” shall have the meaning set forth in Section 5(a)
hereof.

     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional New Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional New Securities and the

2

--------------------------------------------------------------------------------

Registrable Securities to which this Agreement relates shall be treated together
as one class for purposes of determining whether the consent or approval of
Holders of a specified percentage of Registrable Securities has been obtained.

     “New Securities” shall have the meaning set forth in the preamble.

     “Old Notes” shall have the meaning set forth in the preamble.

     “Participating Broker-Dealers” shall have the meaning set forth in Section
4(a) hereof.

     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

     “Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

     “Registrable Securities” shall mean the New Securities; provided that the
New Securities shall cease to be Registrable Securities when (i) a Registration
Statement with respect to such New Securities has become effective under the
Securities Act and such New Securities have been exchanged or disposed of
pursuant to such Registration Statement, (ii) such New Security is sold pursuant
to Rule 144 (or any similar provision then in force, but not Rule 144A) under
the Securities Act, (iii) such New Security can be sold in its entirety pursuant
to the last sentence of Rule 144(b)(1)(i) promulgated under the Securities Act,
or any successor rule, and the Company has removed, or caused the removal of,
any restrictive legend on the New Securities or (iv) such New Securities cease
to be outstanding.

     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange or Financial Industry Regulatory
Authority, Inc. registration and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel for any Underwriters
and, in the case of a Shelf Registration Statement, one counsel for the Holders,
in connection with blue sky qualification of any Exchange Securities or
Registrable Securities), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv)

3

--------------------------------------------------------------------------------

all rating agency fees, (v) all fees and disbursements relating to the
qualification of the Indenture under applicable securities laws, (vi) the fees
and disbursements of the Trustee (including the reasonable fees and
disbursements of its counsel), (vii) the fees and disbursements of counsel for
the Company and, in the case of a Shelf Registration Statement, the reasonable
fees and disbursements of one counsel for the Holders (which counsel shall be
selected by the Majority Holders) and (viii) the fees and disbursements of the
independent public accountants of the Company, including the expenses of any
special audits or “comfort” letters required by, or incident to, the performance
of and compliance with this Agreement, but excluding fees and expenses of
counsel to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and underwriting discounts and commissions, brokerage
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder.

     “Registration Statement” shall mean any registration statement of the
Company that covers any of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

     “SEC” shall mean the United States Securities and Exchange Commission.

     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

     “Shelf Additional Interest Date” shall have the meaning set forth in
Section 2(d) hereof.

     “Shelf Effectiveness Period” shall have the meaning set forth in Section
2(b) hereof.

     “Shelf Registration” shall mean a registration effected pursuant to Section
2(b) hereof.

     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company that covers all or a portion of the Registrable Securities (but
no other securities unless approved by a majority of the Holders whose
Registrable Securities are to be covered by such Shelf Registration Statement)
on an appropriate form under Rule 415 under the Securities Act, or any similar
rule that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

     “Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

     “Staff” shall mean the staff of the SEC.

4

--------------------------------------------------------------------------------

     “Subordinated Notes Exchange” shall have the meaning set forth in the
preamble.

     “Target Registration Date” shall have the meaning set forth in Section 2(d)
hereof.

     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.

     “Trustee” shall have the meaning set forth in the preamble, or any
successor trustee with respect to the New Securities under the Indenture.

     “Underwriter” shall have the meaning set forth in Section 3(e) hereof.

     “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.

     2.      Registration Under the Securities Act. (a) To the extent not
prohibited by any applicable law or applicable interpretations of the Staff, the
Company shall use its reasonable best efforts to (i) cause to be filed with the
SEC as soon as practicable after the date of this Agreement, an Exchange Offer
Registration Statement covering an offer to the Holders to exchange all the
Registrable Securities for Exchange Securities and (ii) have such Registration
Statement become effective as promptly as possible (unless it becomes effective
automatically upon filing), but in no event later than 120 days after the date
of this Agreement and to have such Registration Statement remain effective until
the completion of the Exchange Offer. The Company shall commence the Exchange
Offer promptly after the Exchange Offer Registration Statement is declared
effective by the SEC and use its reasonable best efforts to complete the
Exchange Offer not later than 60 days after such effective date.

     The Company shall commence the Exchange Offer by mailing the related
Prospectus, appropriate letters of transmittal and other accompanying documents
to each Holder stating, in addition to such other disclosures as are required by
applicable law, substantially the following:

(i)  that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will
be accepted for exchange;      (ii)       the date of acceptance for exchange
(which shall be at least 20 Business Days from the date such notice is mailed)
(the “Exchange Date”);     (iii)  that any Registrable Security not tendered
will remain outstanding and continue to accrue interest but will not retain any
rights under this    Agreement, except as otherwise specified herein;    


5

--------------------------------------------------------------------------------

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution at the address (located in the Borough of Manhattan,   The City of
New York) and in the manner specified in the notice, or (B) effect such exchange
otherwise in compliance with the applicable   procedures of the depositary for
such Registrable Security, in each case prior to the close of business on the
Exchange Date; and    (v)         that any Holder will be entitled to withdraw
its election, not later than the close of business on the Exchange Date by (A)
sending to the institution and at the address (located in the Borough of
Manhattan, The City of New York) specified in the notice: a telegram, telex,
facsimile transmission   or letter setting forth the name of such Holder, the
principal amount of Registrable Securities delivered for exchange and a
statement that such   Holder is withdrawing its election to have such
Registrable Securities exchanged or (B) effecting such withdrawal in compliance
with the applicable    procedures of the depositary for the
Registrable Securities.


     As a condition to participating in the Exchange Offer, a Holder will be
required to represent to the Company that (i) any Exchange Securities to be
received by it will be acquired in the ordinary course of its business, (ii) at
the time of the commencement of the Exchange Offer it has no arrangement or
understanding with any Person to participate in the “distribution” (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company and (iv) if such
Holder is a broker-dealer that will receive Exchange Securities for its own
account in exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus (or, to the extent permitted by law, make available a Prospectus) to
purchasers in connection with any resale of such Exchange Securities.

  As soon as practicable after the Exchange Date, the Company shall:    
(i)         accept for exchange Registrable Securities or portions thereof
validly tendered and not properly withdrawn pursuant to the Exchange Offer;     
(ii) deliver or cause to be delivered to the Trustee for cancellation, all
Registrable Securities or portions thereof so accepted for exchange by the
Company; and      (iii) issue, and cause the Trustee to promptly authenticate
and deliver to each Holder Exchange Securities in principal amount equal to the
principal  amount of the Registrable Securities tendered by such Holder.   


     The Company shall use its reasonable best efforts to complete the Exchange
Offer as provided above and to comply with the applicable requirements of the
Securities Act,

6

--------------------------------------------------------------------------------

the Exchange Act and other applicable laws and regulations in connection with
the Exchange Offer. The Exchange Offer shall not be subject to any conditions,
other than that the Exchange Offer does not violate any applicable law or
applicable interpretations of the Staff.

     (b)     In the event that (i) the Company determines that the Exchange
Offer Registration provided for in Section 2(a) above is not available or may
not be completed as soon as practicable after the Exchange Date because it would
violate any applicable law or applicable interpretations of the Staff, (ii) the
Exchange Offer is not for any other reason completed by on or prior to the 180th
calendar day after the date of this Agreement or (iii) upon receipt of a written
request (a “Shelf Request”) prior to the 20th day following consummation of the
Exchange Offer from any Holder representing that it holds Registrable Securities
that are or were ineligible to be exchanged in the Exchange Offer, the Company
shall use its reasonable best efforts to cause to be filed as soon as
practicable after such determination, date or Shelf Request, as the case may be,
a Shelf Registration Statement providing for the sale of all the Registrable
Securities by the Holders thereof and to have such Shelf Registration Statement
become effective.

     In the event that the Company is required to file a Shelf Registration
Statement pursuant to clause (iii) of the preceding sentence, the Company shall
use its reasonable best efforts to file and have become effective both an
Exchange Offer Registration Statement pursuant to Section 2(a) with respect to
all Registrable Securities and a Shelf Registration Statement (which may be a
combined Registration Statement with the Exchange Offer Registration Statement)
with respect to offers and sales of the Registrable Securities held by the
Holders after completion of the Exchange Offer.

     The Company agrees to use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective for one year or such shorter
period that will terminate when all the Registrable Securities covered by the
Shelf Registration Statement have been sold pursuant to the Shelf Registration
Statement (the “Shelf Effectiveness Period”). The Company further agrees to
supplement or amend the Shelf Registration Statement and the related Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use its reasonable best efforts to
cause any such amendment to become effective, if required, and such Shelf
Registration Statement and Prospectus to become usable as soon as thereafter
practicable. The Company agrees to furnish to the Holders of Registrable
Securities copies of any such supplement or amendment promptly after it is used
or filed with the SEC.

     (c)     The Company shall pay all Registration Expenses in connection with
any registration pursuant to Section 2(a) or Section 2(b) hereof. Each Holder
shall pay all underwriting discounts and commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Shelf Registration Statement.

7

--------------------------------------------------------------------------------

     (d)     An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

     In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, has not become effective on or prior to the 180th calendar day after the
date of this Agreement (the “Target Registration Date”), the interest rate on
the Registrable Securities will be increased by (i) 0.25% per annum for the
first 90-day period immediately following the Target Registration Date and (ii)
an additional 0.25% per annum with respect to each subsequent 90-day period, any
such increase remaining in effect only until either the earlier of the Exchange
Offer is completed or the Shelf Registration Statement, if required hereby,
becomes effective or the New Securities become freely tradable under the
Securities Act, up to a maximum increase of 1.00% per annum. In the event that
the Company receives a Shelf Request pursuant to Section 2(b)(iii), and the
Shelf Registration Statement required to be filed thereby does not become
effective by the later of (x) 180 days after the date of this Agreement or (y)
90 days after the delivery of such Shelf Request (such later date, the “Shelf
Additional Interest Date”), then the interest rate on the Registrable Securities
will be increased by (i) 0.25% per annum for the first 90-day period payable
commencing from one day after the Shelf Additional Interest Date and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, any
such increase remaining in effect only until either the Shelf Registration
Statement becomes effective or the New Securities become freely tradable under
the Securities Act, up to a maximum increase of 1.00% per annum.

     If the Shelf Registration Statement, if required hereby, has become
effective and thereafter either ceases to be effective or the Prospectus
contained therein ceases to be usable, in each case whether or not permitted by
this Agreement, at any time during the Shelf Effectiveness Period, and such
failure to remain effective or usable exists for more than 30 days (whether or
not consecutive) in any 12-month period, then the interest rate on the
Registrable Securities will be increased by (i) 0.25% per annum for the first
90-day period and (ii) an additional 0.25% per annum with respect to each
subsequent 90-day period, commencing on the 31st day in such 12-month period and
any such increase would end on the earlier of such date that the Shelf
Registration Statement has again become effective or the Prospectus again
becomes usable, up to a maximum increase of 1.00% per annum.

     (e)     Without limiting the remedies available to the Trustee and the
Holders, the Company acknowledges (i) that any failure by the Company to comply
with its obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Holders for which there is no adequate remedy
at law, (ii) that it will not be possible to measure damages for such injuries
precisely and (iii) that in the event of any

8

--------------------------------------------------------------------------------

such failure, the Trustee or any Holder may obtain such relief as may be
required to specifically enforce the Company’s obligations under Section 2(a)
and Section 2(b) hereof.

     (f)     The Company represents, warrants and covenants that it (including
its agents and representatives) will not prepare, make, use, authorize, approve
or refer to any Free Writing Prospectus.

     3.     Registration Procedures.

     (a)     In connection with its obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Company shall use its reasonable best efforts to:

     (i)     prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, (w) such form shall be selected by
the Company, (x) such form shall, in the case of a Shelf Registration, be
available for the sale of the Registrable Securities by the Holders thereof, (y)
such Registration Statement shall comply as to form in all material respects
with the requirements of the applicable form and include all financial
statements required by the SEC to be filed therewith and (z) cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

     (ii)     prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(3) of, and Rule 174 under, the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;

     (iii)     in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for such Holders and to each Underwriter of
an Underwritten Offering of Registrable Securities, if any, without charge, as
many copies of each Prospectus or preliminary prospectus, and any amendment or
supplement thereto, as such Holder, counsel or Underwriter may reasonably
request in order to facilitate the sale or other disposition of the Registrable
Securities thereunder; and the Company consents to the use of such Prospectus,
preliminary prospectus and any amendment or supplement thereto in accordance
with applicable law by each of the Holders of Registrable Securities and any
such Underwriters in connection with the offering and sale of the Registrable
Securities covered by and in the manner described in such Prospectus,
preliminary prospectus or any amendment or supplement thereto in accordance with
applicable law;

9

--------------------------------------------------------------------------------

     (iv)     register or qualify the Registrable Securities under all
applicable state securities or blue sky laws of such jurisdictions as any Holder
of Registrable Securities covered by a Registration Statement shall reasonably
request in writing by the time the applicable Registration Statement becomes
effective; cooperate with such Holders in connection with any filings required
to be made with the Financial Industry Regulatory Authority, Inc.; do any and
all other acts and things that may be reasonably necessary or advisable to
enable each Holder to complete the disposition in each such jurisdiction of the
Registrable Securities owned by such Holder; provided that the Company shall not
be required to (1) qualify as a foreign corporation or other entity or as a
dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (2) file any general consent to service of process in
any such jurisdiction, or (3) subject itself to taxation in any such
jurisdiction if it is not so subject;

     (v)     notify each Holder of Registrable Securities and counsel for such
Holders promptly and, if requested by any such Holder or counsel, confirm such
advice in writing (1) when a Registration Statement has become effective, when
any post-effective amendment thereto has been filed and becomes effective and
when any amendment or supplement to the Prospectus has been filed, (2) of any
request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement or Prospectus or for additional
information after the Registration Statement has become effective, (3) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by the Company of any
notice of objection of the SEC to the use of a Shelf Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) (i) if, between the applicable effective date of a Shelf
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company contained in
any underwriting agreement, securities sales agreement or other similar
agreement, if any, relating to an offering of such Registrable Securities cease
to be true and correct in all material respects or (ii) if the Company receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus untrue in any material respect
or that requires the making of any changes in such Registration Statement or
Prospectus in order to make the statements therein not misleading and (6) of any
determination by the Company that a post-effective amendment to a Registration
Statement or any amendment or supplement to the Prospectus would be appropriate;

   (vi)     obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement or, in the case of a Shelf Registration, the resolution
of

10

--------------------------------------------------------------------------------

any objection of the SEC pursuant to Rule 401(g)(2), including by filing an
amendment to such Shelf Registration Statement on the proper form at the
earliest possible moment, and provide immediate notice to each Holder of the
withdrawal of any such order or such resolution;

     (vii)     in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);

     (viii)     in the case of a Shelf Registration, cooperate with the Holders
of Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least one Business Day
prior to the closing of any sale of Registrable Securities;

     (ix)     in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 3(a)(v)(5) hereof, prepare and file with the SEC a
supplement or post-effective amendment to such Shelf Registration Statement or
the related Prospectus or any document incorporated therein by reference or file
any other required document so that, as thereafter delivered (or, to the extent
permitted by law, made available) to purchasers of the Registrable Securities,
such Prospectus will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and the Company
shall notify the Holders of Registrable Securities to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
such Holders hereby agree to suspend use of the Prospectus until the Company has
amended or supplemented the Prospectus to correct such misstatement or omission;

     (x)     a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus, provide copies of such document to the
Holders and their counsel and make such of the representatives of the Company as
shall be reasonably requested by the Holders or their counsel available for
discussion of such document; and the Company shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus or any
amendment of or supplement to a Registration Statement or a Prospectus, of which
the Holders and their counsel shall not have previously been advised and
furnished a copy or to which the Holders or their counsel shall object;

11

--------------------------------------------------------------------------------

     (xi)     obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

     (xii)     cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and cause the Trustee to execute, all documents as may be required to
effect such changes and all other forms and documents required to be filed with
the SEC to enable the Indenture to be so qualified in a timely manner;

     (xiii)     in the case of a Shelf Registration, make available for
inspection by a representative of the Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority of the Holders of
Registrable Securities to be included in such Shelf Registration and any
attorneys and accountants designated by such Underwriter, at reasonable times
and in a reasonable manner, all pertinent financial and other records, documents
and properties of the Company and its subsidiaries, and cause the respective
officers, directors and employees of the Company to supply all information
reasonably requested by any such Inspector, Underwriter, attorney or accountant
in connection with a Shelf Registration Statement; provided that if any such
information is identified by the Company as being confidential or proprietary,
each Person receiving such information shall take such actions as are reasonably
necessary to protect the confidentiality of such information to the extent such
action is otherwise not inconsistent with, an impairment of or in derogation of
the rights and interests of any Inspector, Holder or Underwriter;

     (xiv)     in the case of a Shelf Registration, cause all Registrable
Securities to be listed on any securities exchange or any automated quotation
system on which similar securities issued or guaranteed by the Company are then
listed if requested by the Majority Holders, to the extent such Registrable
Securities satisfy applicable listing requirements;

     (xv)     if reasonably requested by any Holder of Registrable Securities
covered by a Shelf Registration Statement, promptly include in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein if such
information is required by the rules and regulations of the SEC and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as the Company has received notification of the matters to be so
included in such filing; and

12

--------------------------------------------------------------------------------

     (xvi)     in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Holders and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries and the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (2) obtain opinions of counsel to the Company (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Holders and such Underwriters and their respective counsel) addressed to each
selling Holder and Underwriter of Registrable Securities, covering the matters
customarily covered in opinions requested in underwritten offerings, (3) obtain
“comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other certified public accountant of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are or are required to be included in
the Registration Statement) addressed to each selling Holder (to the extent
permitted by applicable professional standards) and the Underwriter of the
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings, including but not limited to financial information
contained in any preliminary prospectus or Prospectus and (4) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority in principal amount of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company made pursuant to clause (1) above and to evidence compliance with any
customary conditions contained in an underwriting agreement.

     (b)     In the case of a Shelf Registration Statement, the Company may
require each Holder to furnish to the Company such information regarding such
Holder and the proposed disposition by such Holder as the Company may from time
to time reasonably request in writing.

     (c)     In the case of a Shelf Registration Statement, each Holder of
Registrable Securities covered in such Shelf Registration Statement agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 3(a)(v)(3), 3(a)(v)(4)(ii) or 3(a)(v)(5) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Shelf Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 3(a)(ix) hereof,
and, if so directed by the Company, such Holder

13

--------------------------------------------------------------------------------

will deliver to the Company all copies in its possession, other than permanent
file copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities that is current at the time of receipt of such notice.

     (d)     If the Company shall give any notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Company shall
extend the period during which such Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders of such Registrable Securities shall have received copies
of the supplemented or amended Prospectus necessary to resume such dispositions.
The Company shall make reasonable best efforts to give such notice only twice
during any 365-day period, to limit any such suspensions to 30 days for each
suspension and to avoid effecting more than two suspensions during any 365-day
period.

     (e)     The Holders of Registrable Securities covered by a Shelf
Registration Statement who desire to do so may sell such Registrable Securities
in an Underwritten Offering. In any such Underwritten Offering, the investment
bank or investment banks and manager or managers (each an “Underwriter”) that
will administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering.

     4.     Participation of Broker-Dealers in Exchange Offer. (a) The Staff has
taken the position that any broker-dealer that receives Exchange Securities for
its own account in the Exchange Offer in exchange for New Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

     The Company understands that it is the Staff’s position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers (or, to the extent permitted by law, made available to
purchasers) to satisfy their prospectus delivery obligation under the Securities
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the Securities Act.

     (b)     In light of the above, and notwithstanding the other provisions of
this Agreement, the Company agrees to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement for a period of up to 180
days after the Exchange Date (as such period may be extended pursuant to Section
3(d) of this Agreement) in order to expedite or facilitate the disposition of
any Exchange Securities by Participating

14

--------------------------------------------------------------------------------

Broker-Dealers consistent with the positions of the Staff recited in Section
4(a) above. The Company further agrees that Participating Broker-Dealers shall
be authorized to deliver (or, to the extent permitted by law, make available)
such Prospectus during such period in connection with the resales contemplated
by this Section 4.

     (c)     The Participating Broker-Dealers shall have no liability to the
Company or any Holder with respect to any request for an amendment or supplement
to the Prospectus that they may make pursuant to Section 4(b) above.

     5.     Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Dealer Manager, the Trustee and each Holder,
their respective affiliates, directors and officers and each Person, if any, who
controls any Dealer Manager, the Trustee or any Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, any issuer free
writing prospectus (as defined in Rule 433(h) under the Securities Act) used in
violation of this Agreement or any “issuer information” (“Issuer Information”)
filed or required to be filed pursuant to Rule 433(d) under the Securities Act,
or any omission or alleged omission to state therein a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Dealer
Manager or any Holder furnished to the Company in writing through the Trustee or
any Holder expressly for use therein. In connection with any Underwritten
Offering permitted by Section 3, the Company will also indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their respective affiliates and
each Person who controls such Persons (within the meaning of the Securities Act
and the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

     (b)     Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Dealer Managers, the Trustee and the other
selling Holders, the directors of the Company, each officer of the Company who
signed the Registration Statement and each Person, if any, who controls the
Company, any Dealer Manager, the Trustee and any other selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities

15

--------------------------------------------------------------------------------

that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Holder furnished to the Company in writing
by such Holder expressly for use in any Registration Statement and any
Prospectus.

     (c)     If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 5 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 5. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding, as incurred. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual conflicts
of interest between them, provided that in any such case of clauses (i) through
(iv), the Indemnifying Person would only be responsible for the reasonable fees
and expenses of such counsel(s). It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm (x) for any Dealer Manager, its affiliates,
directors and officers and any control Persons of such Dealer Manager shall be
designated in writing by the Dealer Managers, (y) for any Holder, its directors
and officers and any control Persons of such Holder shall be designated in
writing by the Majority Holders and (z) in all other cases shall be designated
in writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, delayed or denied, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify

16

--------------------------------------------------------------------------------

each Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Person shall, without the written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, delayed or denied, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

     (d)     If the indemnification provided for in paragraphs (a) and (b) above
is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company from the offering of the New Securities and the
Exchange Securities, on the one hand, and by the Holders from receiving the New
Securities or Exchange Securities registered under the Securities Act, on the
other hand, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company on the one hand and the Holders on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and the Holders on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the Holders
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

     (e)     The Company and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 5 were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the New Securities or Exchange Securities sold by such Holder exceeds the amount
of any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be

17

--------------------------------------------------------------------------------

entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 5 are several and not joint.

     (f)     The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

     (g)     The indemnity and contribution provisions contained in this Section
5 shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Dealer Managers, the Trustee, or any Holder or any Person controlling any
Dealer Manager, the Trustee or any Holder, or by or on behalf of the Company or
the officers or directors of or any Person controlling the Company, (iii)
acceptance of any of the Exchange Securities and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement.

     6.     General.

     (a)     No Inconsistent Agreements. The Company represents, warrants and
agrees that (i) the rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
any other outstanding securities issued or guaranteed by the Company under any
other agreement and (ii) the Company has not entered into, and on or after the
date of this Agreement will not enter into, any agreement that is inconsistent
with the rights granted to the Holders of Registrable Securities in this
Agreement or otherwise conflicts with the provisions hereof.

     (b)     Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless the Company has obtained the written consent of Holders of at least
a majority in aggregate principal amount of the outstanding Registrable
Securities affected by such amendment, modification, supplement, waiver or
consent; provided that no amendment, modification, supplement, waiver or consent
to any departure from the provisions of Section 5 hereof shall be effective as
against any Holder unless consented to in writing by such Holder. Any
amendments, modifications, supplements, waivers or consents pursuant to this
Section 6(b) shall be by a writing executed by each of the parties hereto.

     (c)     Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and (ii) if to the Company:

                                                CIT Group Inc. 
                                                1 CIT Drive

18

--------------------------------------------------------------------------------

                                                Livingston, New Jersey 07039 
                                                Telecopy No.: (212) 771-9405 
                                                Attention: Legal Department

                                                with a copy to:

                                                Wachtell, Lipton, Rosen & Katz 
                                                51 West 52nd Street 
                                                New York, New York 10019 
                                                Telecopy No.: (212) 403-2000 
                                                Attention: David E. Shapiro

or (in the case of this clause (ii)) such other address, notice given by the
Company in accordance with the provisions of this Section 6(c).

     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt is acknowledged, if telecopied; and on
the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery. Copies of all such notices, demands or other communications
shall be concurrently delivered by the Person giving the same to the Trustee, at
the address specified in the Indenture.

     (d)     Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Dealer Manager Agreement or the Indenture. If
any transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Dealer
Managers (in their capacity as Dealer Managers) shall have no liability or
obligation to the Company with respect to any failure by a Holder to comply
with, or any breach by any Holder of, any of the obligations of such Holder
under this Agreement.

     (e)     Third Party Beneficiaries. Each Dealer Manager and each Holder
shall be a third party beneficiary to the agreements made hereunder between the
Company, on the one hand, and the Trustee, on the other hand, and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Dealer Managers or Holders hereunder.

     (f)     Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so

19

--------------------------------------------------------------------------------

executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

     (g)     Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

     (h)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION OR CONDUCT IN CONNECTION HEREWITH IS WAIVED.

     (j)     Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The Company and the Trustee shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                                                                                               
CIT GROUP INC.

                                                                                               
By:  /s/  Glenn A. Votek      
                                                                                               
Name:   Glenn A. Votek
                                                                                               
Title:      Executive Vice President,
                                                                                                            
and Treasurer



--------------------------------------------------------------------------------





Confirmed and accepted as of the date first above written:

THE BANK OF NEW YORK MELLON
  as Trusste

By: /s/        Larry O'Brien          
    Name:    Larry O'Brien
    Title:      Vice President

--------------------------------------------------------------------------------